—In an action to recover damages for medical malpractice, the plaintiff appeals from an order of the Supreme Court, Kings County (Spodek, J.), dated October 27, 2000, which denied her motion, in effect, for leave to reargue.
Ordered that the appeal is dismissed, with one bill of costs.
The plaintiff’s motion, denominated as one for renewal and reargument, was not based upon new facts that were unavail- • able to her at the time she opposed the defendants’ motions for *559summary judgment (see Muro v Bay Ready Mix & Supplies, 282 AD2d 584; Bossio v Fiorillo, 222 AD2d 476, 477). Therefore, the motion was, in effect, one for leave to reargue, the denial of which is not appealable (see Muro v Bay Ready Mix & Supplies, supra; Bossio v Fiorillo, supra). S. Miller, J.P., Schmidt, Townes and Crane, JJ., concur.